      Case: 1:18-cv-07246 Document #: 15 Filed: 11/14/18 Page 1 of 2 PageID #:54



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CCC Information Services Inc.               )
                                             )
                   Plaintiff,                )
                                             )       Civil Action No. 1:18-cv-07246
 v.                                          )
                                             )       Honorable Robert W. Gettleman
 Tractable Inc.,                             )
                                             )
                   Defendants.               )

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Tuesday, November 20, 2018 at 9:15 a.m., or as soon

thereafter as counsel may be heard, counsel for Defendant Tractable Inc. shall appear before the

Honorable Robert W. Gettleman, or anyone sitting in his stead in Courtroom 1703 of the Everett

McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, and

then and there present MOTION TO EXTEND TIME.


 DATED this 14th day of November 2018            Respectfully submitted,

                                                 By: /s/ Leif R. Sigmond, Jr.
                                                     Leif R. Sigmond, Jr. (IL Bar No. 6204980)
                                                     Jennifer M. Kurcz (IL Bar No. 6279893)
                                                     Kiley C. Keefe (IL Bar No. 6320902)
                                                     Baker & Hostetler LLP
                                                     191 N. Upper Wacker Dr., Suite 3100
                                                     Chicago, IL 60606

                                                     Attorneys for Defendant Tractable Inc.
     Case: 1:18-cv-07246 Document #: 15 Filed: 11/14/18 Page 2 of 2 PageID #:55



                                CERTIFICATE OF SERVICE


       I hereby certify that on November 14th, 2018, I caused the foregoing to be filed using the

Court’s electronic filing system which provides service to all counsel of record.




                                                     /s/ Jennifer M. Kurcz
